Citation Nr: 0903280	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the veteran's 
October 2005 claim for service connection for bilateral 
hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in September 2008 at 
the RO.  A partial transcript of this hearing is associated 
with the claims file.  In October 2008, the Board provided 
the veteran with a letter informing him that it was unable to 
record and produce a complete written transcript of the 
hearing, and offering him the opportunity to testify at 
another hearing.  See 38 C.F.R. § 20.717 (2008).  The Board's 
request informed the veteran that it would make a decision on 
the appellate record as it currently exists if he did not 
respond within 30 days.  The 30 days have elapsed, and the 
veteran has not responded to VA's letter.  Consequently, the 
Board will make a decision on the appellate record as it 
currently exists.

Additional evidence was received in September 2008, and the 
appellant waived its review by the RO.  See 38 C.F.R. § 
20.1304 (2008).  The Board will consider that evidence 
accordingly.

In a September 2008 letter, the veteran cancelled his appeals 
for the issues of entitlement to service connection for skin 
cancer and respiratory conditions.  Consequently, only the 
issue of entitlement to service connection for bilateral 
hearing loss is before the Board.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's bilateral hearing loss was caused by his time in 
service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated October 2005 and March 2006, provided to the 
veteran before the February 2006 rating decision and the 
August 2007 statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letters also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  In addition, the veteran was provided 
with a VA examination in January 2006.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in March 2006.  However, since 
the veteran's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  However, the United States Court 
of Appeals for Veterans Claims (Court) cited a 1988 medical 
treatise that stated that the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The current edition of this treatise 
retains the same definition.  See Current Medical Diagnosis 
and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. 
(2008). 

The veteran contends in his September 2005 statement that his 
bilateral hearing loss was caused by his exposure to loud 
noise in service.  Similarly, in a January 2006 statement, 
the veteran wrote that he was a jet engine mechanic and a 
flight crew member for nearly 10 years, and that those jobs 
in service contributed to his hearing loss.  Also, in his 
September 2007 substantive appeal, the veteran stated that 
his hearing loss is attributable to his exposure in service 
to loud aircraft noise.

At his September 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he was a jet engine 
mechanic and flight crewman in service.  He noted that, as a 
jet engine mechanic in service, he wore hearing protection 
called "Mickey Mouse ears," which used a little bit of foam 
to subdue some of the noise.  The veteran explained that this 
hearing protection did not include internal microphones, and 
that, to be heard, his colleagues would "be right up at your 
ear...speaking very, very loud" in order to be heard over the 
jet engine noise.  On a scale of 1 to 10, with 10 being the 
loudest, the veteran characterized the noise to which he was 
exposed in service as ranging from 9 to 10.  Furthermore, the 
veteran stated that he was not exposed to loud noises, either 
vocationally or recreationally, after his time in service.  
The veteran again attributed his hearing loss to his time in 
service.

The veteran's service treatment records show no evidence of 
hearing loss during service.  At his March 1961 enlistment 
examination, the veteran was graded 15/15 in his whispered 
voice (WV) test.  At his discharge and immediate reenlistment 
examination dated April 1963, the veteran was graded 15/15 in 
whispered voice and spoke voice (SV) tests.  In examinations 
dated January 1967, January 1968, February 1969, and November 
1969, the veteran was found to heave hearing within normal 
limits bilaterally.  In his December 1969 discharge 
examination, the veteran was found to have hearing within 
normal limits bilaterally; none of his auditory thresholds in 
that examination exceeded 15 decibels.  Additionally, in 
medical examinations conducted while the veteran was serving 
in reserve duty in February 1970 and February 1972, the 
veteran was again found to have hearing within normal limits 
bilaterally.  Moreover, in all of the aforementioned 
examinations, the veteran checked a box indicating that he 
did not have, and never had, ear trouble.  Also, in all of 
the aforementioned examinations, the veteran's ears were 
found to be normal on clinical evaluation.  The veteran's 
auditory thresholds did not exceed 20 decibels under the ISO 
standards in any of his examinations.  See Hensley, supra.  
Finally, in none of the audiological examinations cited above 
did the veteran's hearing in either ear reach a level of 
impairment sufficient to qualify as a disability under 38 
C.F.R. § 3.385.

In February 2000, the veteran's private physician, V. G. 
Blackburn, M.D., found that the veteran's hearing was normal 
bilaterally.  No evidence that Dr. Blackburn conducted an 
audiometric examination is of record.

The veteran's first record of treatment for hearing loss 
after service is dated August 2002.  At that time, the 
veteran told a VA physician that he had been experiencing 
increasing hearing loss for several years.  The veteran 
further stated that he thought his hearing loss could be 
attributed to his work on planes for over 10 years.

In October 2002, the veteran told a VA clinician that he had 
a 10 year history of hearing loss (since 1992).  The VA 
clinician diagnosed the veteran with cerumen impaction and 
sensorineural hearing loss.  VA provided the veteran with 
hearing aids in January 2003.

In January 2006, the veteran was provided with a VA 
examination.  The VA examiner reviewed the claims file, and 
specifically cited in her report the results of audiometric 
testing in the veteran's service treatment records.  On 
examination, the veteran had right ear puretone decibel 
thresholds of 60, 55, 60, 70, and 80 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  His right ear average was thus 66.25 decibels.  He 
had left ear puretone decibel thresholds of 60, 60, 65, 70, 
and 75 for the frequencies of 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  His left ear average was 
thus 67.5 decibels.  The VA examiner opined that, because the 
veteran's hearing was within normal limits during his time in 
service and at separation, it is not at least as likely as 
not that his hearing loss is related to his noise exposure in 
service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical opinion constitutes competent medical evidence.

Moreover, the lack of any objective evidence of complaints, 
symptoms, or findings of a disability for many years after 
the period of active duty is itself evidence which tends to 
show that the condition did not first manifest during active 
duty.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Here, the thirty-two year period between the veteran's 
December 1969 separation from active service and his August 
2002 initial treatment for hearing loss suggests that his 
hearing loss is not connected to his time in service.

At his September 2008 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that although he has 
experienced hearing loss since his time in service, he had 
not sought treatment for it until 2002 because he knew, based 
on a discussion of hearing aide prices with his father-in-
law, that he could not afford hearing aides.  However, the 
veteran proceeded to say that because he could not afford 
hearing aides, he sought treatment from VA.  The veteran 
provided no reason why he did not seek treatment from VA 
immediately after service.  However, the veteran's normal 
audiological examinations at separation in December 1969, and 
in February 1970 and February 1972 while in the reserves, 
suggests that he did not seek treatment for hearing loss at 
that time because he did not have hearing loss then.

Also at his September 2008 hearing before the undersigned 
Veterans Law Judge, the veteran asserted that the February 
2000 opinion of his private physician, Dr. Blackburn, was 
invalid because Dr. Blackburn never tested the veteran's 
hearing or had it tested, and because Dr. Blackburn is a 
general practitioner rather than an audiologist.  Indeed, 
there is no evidence in the record to show that Dr. Blackburn 
conducted an audiometric examination.  The failure of a 
physician to provide a basis for his opinion affects the 
weight of that evidence.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Additionally, the probative value of a 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, and his knowledge and 
skill in analyzing the data.  Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  In this case, Dr. Blackburn provided no basis 
for his conclusion that the veteran's hearing was normal.  
Additionally, he does not appear to be an audiologist, and 
does not appear to have provided the veteran with any 
audiological testing.  Consequently, Dr. Blackburn's February 
2000 medical opinion is accorded little probative weight in 
the Board's decision in this case.

Also at his September 2008 hearing before the undersigned 
Veterans Law Judge, the veteran asserted that his January 
2006 VA examination is invalid because he never discussed 
with her the type of jobs that he did while in service.  
However, in her report, the VA examiner specifically noted 
that the veteran was a jet engine mechanic and a flight crew 
member in service.  Moreover, she also noted that the veteran 
felt that his hearing began to decrease after his discharge 
from service.  Additionally, the VA examiner noted that the 
veteran stated that he had ear protection most of the time 
while in service, but that when flying he had only a crash 
helmet.  Thus, the Board finds that the veteran did indeed 
have the opportunity to discuss with the VA examiner the type 
of jobs that he did while in service, and the VA examiner 
heard, considered, and recorded that information in her 
report.  Also, as noted above, the VA examiner specifically 
stated in her report that she had reviewed the veteran's 
claims file.  Consequently, the January 2006 VA examiner's 
report is accorded great probative weight in the Board's 
decision in this case.  See 38 C.F.R. § 3.159(a)(1); 
Guerrieri, supra.

In addition to his own statements that his hearing loss began 
in service, the veteran has also provided statements by his 
former and current spouses, dated September 2008.  His former 
spouse states that the veteran had distinct hearing loss as 
early as 1965, and continued to decline over the next 20 
years.  His current spouse states that the veteran had 
significant hearing loss since she met him in 1989, and that 
his hearing loss has progressed since then.  Both letters 
qualify as competent lay evidence.  See 38 C.F.R. § 
3.159(a)(2).

With respect to the letter from the veteran's former spouse, 
contemporaneous evidence has greater probative value than 
reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
In this case, there is contemporaneous evidence in the form 
of audiometric test results dated January 1967, January 1968, 
February 1969, and November 1969, December 1969, February 
1970, and February 1972, all of which show that the veteran's 
hearing at that time was normal.  Moreover, in all of the 
aforementioned examinations, the veteran checked a box 
indicating that he did not have, and never had, ear trouble.  
Also, in all of the aforementioned examinations, the 
veteran's ears were found to be normal on clinical 
evaluation.  Thus, although competent, the statement by the 
veteran's former spouse is less probative than the 
contemporaneous audiological examinations.  

With respect to the letter from the veteran's current spouse, 
it is not probative because it does not purport to relate the 
veteran's hearing loss to his time in service.  As she 
stated, she did not meet the veteran until 1989-nearly 20 
years after his separation from active duty.

With respect to the veteran's own contention that his hearing 
loss was caused by his time in service, his opinion is less 
persuasive than the VA examiners' professional medical 
opinion.  As a layperson with no apparent medical expertise 
or training, the veteran is not competent to comment on the 
etiology of a medical disorder.  Where, as here, the 
determinative issue involves medical causation, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Finally, the veteran's representative argues in a June 2008 
statement that "it appears difficult to have bilateral 
tinnitus and not have a hearing loss.  The same noise that 
[the veteran] encountered while on active duty that caused 
the tinnitus lead to his bilateral hearing loss."  The Board 
notes that the veteran has been diagnosed with hearing loss, 
including by the VA examiner in January 2006.  However, as 
noted above, it is that clinician's medical opinion that the 
veteran's hearing loss was not incurred in service, and no 
medical evidence to the contrary is of record.

There are no medical records, in service or post-service, 
showing bilateral hearing loss manifested to a degree of 10 
percent or more within one year of separation from service.  
Thus, the veteran's bilateral hearing loss is not presumed to 
have been incurred in service under the provisions of 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for bilateral 
hearing loss; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


